This action was commenced in the district court of Jefferson County, Oklahoma, by Nelson Cooper and V. Bronaugh, as plaintiffs, against G.A. Faulkner and C.A. Faulkner, as defendants, and by order of the court J.S. Mullen was made a party defendant for possession of certain lands described in plaintiffs' petition and for judgment quieting title to the lands in the plaintiffs.
Defendants filed answer denying allegations of plaintiffs' petition, and upon the issues joined a trial was had to the court without a jury, and on the 14th day of March, 1918, the court rendered judgment in favor of the Plaintiffs and decreed the plaintiffs to have and recover from the defendants the possession of the lands, and that the plaintiff Nelson Cooper have his title in and to the lands quieted.
The defendants filed motion for a new trial, which was by the court overruled on the 30th day of March, 1918, and from the judgment and order of the court overruling the defendants' motion for a new trial, the defendants have prosecuted this appeal.
The record discloses that the petition in error and case-made were nut filed in this court until October 22, 1918. The petition in error having not been filed in this court within six months after the rendition of the judgment and order overruling the motion for a new trial from which the appeal is taken, this court has no jurisdiction of the cause, and the appeal is hereby dismissed.
All of the Justices concur, except Justice McNEILL, not participating.